Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 14 claims and claims 22-35 are pending.


	Response to Amendment
Applicant's argument, filed on 05/20/2022 has been entered and carefully considered. Claims 22, 34 and 35 are amended. Claims 22-35 are pending. 

Response to Arguments
Applicant's arguments filed on 05/20/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.


	
	



	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-26, 28, 29, 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (WO2013077714 A1; given by the applicant in the IDS) in view of Jeon et al. (KR 20200090984 A; date filed: Nov. 15, 2012).
Regarding claim 22, Park teaches an image processing apparatus comprising([abstract and see in Background section]- an image information compression technique, and more particularly, to a method of applying a deblocking filter as an in loop filter): circuitry configured to generate a decoded image by decoding a coded stream([pg. 8]- the input biistream may be decoded according to a procedure in which image information is processed in the image encoding apparatus); 
However, Park does not explicitly disclose adopt a block boundary of the decoded image as a target and independently determine deblocking filter application necessity for each of U and V color difference components with respect to color difference components of the decode image based on boundary strength that is calculated using a transform coefficient of the U color difference component and a transfer coefficient of the V color difference component; and apply a deblocking filter to the color difference components of pixels is located in a vicinity of the boundary based on determination result of the deblocking filter application necessity.
In an analogous art, Jeon teaches adopt a block boundary of the decoded([abstrct]- a boundary of the unit block, a bS value may be set for a target boundary corresponding to the boundary of the deblocking filtering unit block) image as a target and independently determine deblocking filter application necessity for each of U and V color difference components with respect to color difference components of the decode image([pg. 8]-whether deblocking filter is necessity or not based on a condition of chroma(U) and luma(V) sample;  in the case of a luma sample, if the bS for the target edge is less than or equal to apredetermined reference bS, for example, bS .sub.th1 , deblocking filtering may not be applied to theedge ) based on boundary strength that is calculated using a transform coefficient of the U color difference component and a transfer coefficient of the V color difference component; and apply a deblocking filter to the color difference components of pixels is located in a vicinity of the boundary based on determination result of the deblocking filter application necessity([see pg. 6]- deblocking filtering is applied to the luma sample based on the determination that the bS value is greater than 0, and the deblocking filtering is applied to the chroma sample based on the determination that the bS value is greater than 1; [pg. 8 ]-deblocking applied to the Chroma (U) sample when the bS for the target edge is less than or equal to a predetermined reference bS). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Jeon to the modified system of Park a method for deriving bS (boundary strength), and an encoding/decoding method and apparatus using the same, wherein the bS derivation method according to the present invention is a unit block to which deblocking filtering is applied Inducing the boundary of the de-blocking filtering unit block, and setting a bS for each boundary block (bS) setting unit block in the deblocking filtering unit block [Jeon, abstract].
Regarding claim 23, Park perform a large block determination to determine whether a target block is of a predetermined size or larger; and determine ([see in pg. 6, 9]- a predetermined minimum block size for applying the deblocking filter), whether or not to apply the deblocking filter in accordance, with the derived, boundary strengths and a result of the large block determination([see in pg. 3]- bS determination method according to the present invention includes a step of deriving a boundary of a deblocking filtering block, which is a unit block applying deblockrng filtering, and a step of calculating a boundary strength bS (bS) and setting a bS value for a target boundary corresponding to a boundary of the deblocking filtering unit block as a boundary of the bS setting unit block in the bS setting step, value may be a criterion for determining whether deblocking filtering is applied to the luma component and whether deblocking filtering is applied to the chroma component).
Regarding claim 24, Park teaches wherein the predetermined size is 8([pg. 11]- a predetermined size, for example, 8x8 pixel blocks).
Regarding claim 25, Park teaches wherein the circuitry is configured to perform the large block determination in a direction orthogonal to the block boundary ([see in pg. 17]-perpendicular direction).
Regarding claim 26, Park teaches the deblocking filter comprises a strong filter ([see in pg. 12]-strong filter), and a coefficient of the strong filter is set to 2 at a center position of an application target range of the strong filter ([see pg. 13, 18]- while strong filtering is applied to all the samples to be filtered. The filtering can be applied to two samples located on the upper side of the target edge and two samples located on the lower side of the target edge. At this time, the filter coefficients of strong filtering and weak filtering may also be different. Strong filtering, and weak filtering may be applied to the vertical and horizontal edges in the same way (e.g.,with the same filter coefficients or offsets), and set to 1 at other positions([see in pg. 13, and 18]- indicating whether strong filtering or weak filtering should be applied as information on the decision and the array dS of size 8x8. (5-8) Set Sample I]] Im] [(k (( 3) + ij to dS [i] to detem1ine the dEdge value. A1this iime, i is 0, .. , 7).
Regarding claim 28, Park teaches wherein the deblocking filter comprises a strong filter([see in pg. 12]-strong filter), and a coefficient of the strong filter is set to 2 at a center position of an application target range of the strong filter, and set to 1 at other positions([see pg. 13, 18]- while strong filtering is applied to all the samples to be filtered. The filtering can be applied to two samples located on the upper side of the target edge and two samples located on the lower side of the target edge. At this time, the filter coefficients of strong filtering and weak filtering may also be different. Strong filtering, and weak filtering may be applied to the vertical and horizontal edges in the same way (e.g.,with the same filter coefficients or offsets), and set to 1 at other positions([see in pg. 13, and 18]- indicating whether strong filtering or weak filtering should be applied as information on the decision and the array dS of size 8x8. (5-8) Set Sample I]] Im] [(k (( 3) + ij to dS [i] to detem1ine the dEdge value. A1this iime, i is 0, .. , 7).
Regarding claim 29, Park teaches wherein the circuitry is configured to apply the strong filter by performing a clipping process based on a parameter tC that is identified based on a quantization parameter ([pg. 26]- The variable t C may be set based on t C offset or may be set to be mapped on a predetermined table based on other deblocking parameters, as a value for quantifying the blocking artifact according to the degree of quantization. For example, as shown in Table 1 to be described later tC can be determined according to the quantization parameter Q. As a reference value for deciding whether to apply deblocking filtering or the like. For the edge of the chroma sample, when bS is derived as a value from Oto 4, as described in & lt: bS is derived as one of the five values & gt ;, the tc value can be specified as follows is. (l) If the bS value is larger tltan 2, then the average value of the quantization paran1eters for the block P and the block Q considering the round value is qP L, t C is the quantization parameter Q = Clip (0, 55, qP L) As shown in FI Ci. (2) If the bS value is 2 or less, t C is determined as a value corresponding to the quantization parameter Q '" qP L).
Regarding claim 31, Park teaches wherein the circuitry is configured to derive the boundary strength as a plurality of bits including at least one bit corresponding to each of the Chroma components ([abstract and pg. 3]- The bS determination method according to the present invention includes a step of deriving a boundary of a deblocking filtering block, winch is a unit block applying deblocking filtering, and a step of calculating a boundary strength bS (bS) And setting a bS value for a target boundary corresponding to a boundary of the deblocking filtering unit block as a boundary of the bS setting unit block in the bS setting step).
Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 33, Park teaches wherein if the boundary strength has a value related to inter prediction, the circuitry is configured to perform the large block determination ([pg. 15]- if actual deblocking filtering is performed on a luma sample in 8x8 pixel units, bS can be determined in 4x4 pixel units if the size of the unit block for deblocking filtering is larger than the size of the unit block for determining bS, the boundary (edge) of the unit block that performs de blocking filtering among the borders of the unit block for determining bS BS can be determined only at the boundary corresponding to the bS).
Regarding claim 34, the claim is interpreted and rejected for the same reason as set forth in claim 22. Hence; all limitations for claim 34 have been met in claim 22.
Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 22. Hence; all limitations for claim 35 have been met in claim 22.


Claims 27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Jeon as applied to claim 22 above and further in view of IKEDA (CN 110115039 A).

Regarding claim 27, the combination of Park and Jeon don’t exclusively wherein the circuitry is configured to select a filter strength of the deblocking filter based on a flatness condition, a continuity condition, and a gap condition of color difference components.
In an analogous art, IKEDA teaches wherein the circuitry is configured to select a filter strength of the deblocking filter based on a flatness condition, a continuity condition, and a gap condition of color difference components([see claim in 9]-wherein the determining part determining the continuity of pixel values included in the extended application range used is continuously expanded to perform continuity determination process, the continuity determination processing determines the continuity of pixel values included in the extended application range). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of IKEDA to the modified system of Park and Jeon an image processing device is provided with: a decoding unit decoding the encoded stream and generates a decoded image, a determining unit according to the state of the pixels in the extended application range to determine whether to be applied to expand the application range of strong expanding filter to de - pixel near the block boundary of the decoded image generated by the unit of, wherein by expanding the application range of the deblocking filter to obtain the expanded application range; and a filter unit, which strong filter to the expanded determining unit determines the pixel to be strong application expansion filter [IKEDA; abstract].
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 27.


	
Citation of Pertinent Prior Art


The prior arts are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	IKEDA; Masaru., US 2016/0286240 A1, discloses an image processing device and an image processing method which allow a deblocking filtering process to apply filtering appropriately.
2.	HE, US 2015/0181211 A1, discloses reducing video information encoding and decoding computational complexity by selectively disabling the chroma de-blocking filter.
3.	Chen et al. US 2019/0394463 A1, discloses a method or performing deblocking filtering using variable filter levels or strengths.
4.	Van der Auwera et al. US 2013/0101024 A1, discloses filtering of decoded video data associates a first boundary strength value with an edge in response to determining that a first video block or a second video block is associated with an intra-predicted coding unit (CU).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                                      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487